530 Pa. 590 (1992)
610 A.2d 466
COMMONWEALTH of Pennsylvania, Appellant,
v.
Steven HATFIELD, Elaine Hatfield, Intervenor.
Supreme Court of Pennsylvania.
Argued May 7, 1992.
Decided August 3, 1992.
*591 J. Karen Arnold, Asst. Dist. Atty., for appellant.
Pamela A. Ruest, Bellefonte, for appellee.
Edward S. Blanarik, Jr., State College, for intervenor.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
LARSEN, J., did not participate in the consideration or decision of this case.
McDERMOTT, J., did not participate in the decision of this case.
PAPADAKOS and CAPPY, JJ., dissent.